Citation Nr: 0013865	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for asthma currently 
evaluated as 60 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO).  


REMAND

It is noted that the RO has considered the claim well 
grounded, and the Board agrees.  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  This includes the duty to obtain VA 
examinations which are an adequate basis upon which to 
determine entitlement to the benefits sought.  The duty to 
assist also includes obtaining medical records where 
indicated by the facts and circumstances of the case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, however, the Board finds that all relevant 
facts have not been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has not been obtained.  It is indicated that at the time of 
the November 1998, pulmonary function testing was 
accomplished.  There is an addendum to the exam giving some 
initial findings, but the entire report is not on file.  
Those records are needed in order to evaluate the disorder 
under the rating criteria.

In addition, it is noted that the appellant reported at the 
time of the aforementioned examination, that she had 
undergone recent emergency room treatment.  It is unclear 
that all the records of the emergency room treatment have 
been obtained.  Clarification of this matter will be 
accomplished as set forth below.

In light of the above considerations, the case is REMANDED 
for the following:

1.  The RO should, with the assistance of 
the appellant and her representative as 
indicated, attempt to obtain copies of 
records for any emergency room treatment, 
or other treatment for asthma, to the 
extent that the records are not already 
on file.  The RO should also obtain for 
review a complete copy of the readings 
from the pulmonary function test (PFT) 
conducted in November 1998.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and her 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim for an increased rating on the 
basis of all the evidence of record, 
including the PFT.  When this development 
has been completed, and if the benefits 
sought are not granted, the case should 
be returned to the Board for further 
appellate consideration, after compliance 
with appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  It is requested 
that the supplemental statement of the 
case specifically set forth the reasons 
and bases for the decision, including an 
evaluation of the veteran's PFT.

Thereafter, as indicated, the appellant and her 
representative should be provided an opportunity to respond 
to the supplemental statement of the case.  The case should 
then be returned to the Board for further appellate 
consideration.  No action is required of the appellant until 
she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



